Citation Nr: 0333700	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected post-operative 
left inguinal hernia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

4.  Entitlement to service connection for a stomach 
disability, claimed on a direct basis and as secondary to a 
service-connected post-operative left inguinal hernia.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to 
January 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issues on appeal have been rephrased to reflect more 
accurately the appellant's contentions and the procedural 
posture of the case.


REMAND

This case is not yet ready for appellate review.  In his 
August 2002 substantive appeal, the appellant requested a 
videoconference hearing at the RO before a Veterans Law 
Judge.  In a September 2002 statement, the appellant's 
representative stated that the appellant desired a hearing 
before a traveling Veterans Law Judge at the RO.  Although 
the appellant has clearly and unambiguously requested a 
hearing before a Veterans Law Judge, no such hearing has been 
held or scheduled.

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

1.  The RO should clarify the type of 
hearing before the Board-by 
videoconference with a Veterans Law Judge 
or before a traveling Veterans Law 
Judge-that the appellant desires.

2.  Thereafter, the RO should schedule 
the appellant for a hearing before a 
Veterans Law Judge, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


